UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 98-4476

JOHNNY RAY KNIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., Chief District Judge.
(CR-98-18)

Submitted: February 9, 1999

Decided: February 24, 1999

Before ERVIN and TRAXLER, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL & JOHNSON, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Johnny Knight appeals from a district court judgment order entered
pursuant to his guilty plea to one count of mail fraud, in violation of
18 U.S.C. § 1341 (1994). Knight was the leader of a conspiracy
designed to defraud various merchants in North Carolina and other
states by having members of the conspiracy cash phony payroll
checks at their establishments. The conspirators opened accounts at
several banks in the names of companies that did not exist. Next, the
conspirators obtained checks from check printing companies in Ohio
and Florida, bearing the names of the fictitious companies and the
account numbers of their bank accounts.

The printing companies sent the checks through United Parcel Ser-
vice, a commercial interstate carrier, to addresses maintained by the
conspirators. Knight completed the checks so that they would look
like payroll checks. Persons chosen by the conspirators then cashed
the checks at retail establishments such as grocery stores. When the
banks closed their accounts for insufficient funds, the conspirators
opened new accounts and repeated the fraudulent scheme.

On January 27, 1998, Knight and his co-defendants were indicted
on three counts of violating the mail fraud statute. Prior to entering
his plea, Knight moved to dismiss the indictment on the ground that
his conduct did not violate the statute, divesting the district court of
jurisdiction over the case. The only issue in this appeal is whether the
district court acted properly by denying Knight's motion to dismiss.

Mail fraud requires a showing of (1) knowing participation in a
scheme to defraud and (2) a mailing in furtherance of the scheme. 18
U.S.C. § 1341; United States v. Dozie, 27 F.3d 95, 97 (4th Cir. 1994).
Knight does not contest the elements that he knowingly participated
in a fraudulent scheme or that his scheme involved use of the mail.

                    2
Rather, he contends that the mailings were not sufficiently closely
related to his scheme to bring his conduct within the coverage of the
statute. He relies on case authority holding that the mailings in ques-
tion must aid the execution of the scheme, and cannot occur after the
fraud has been completed. See United States v. Maze, 414 U.S. 395,
402-03 (1974).

The Supreme Court has found that the use of the mails need not be
an essential element of the scheme, but need only be incidental to an
essential part of the scheme. Schmuck v. United States, 489 U.S. 705,
710-11 (1989). In any event, however, the acquisition of the blank
checks was certainly essential to Knight's fraudulent scheme. More-
over, the acquisition of the checks through the mail occurred at an
early stage of the scheme, long before the scheme reached fruition.
Knight's challenge to federal jurisdiction was therefore without merit,
and his motion to dismiss the indictment was properly rejected by the
district court.

Accordingly, the judgment order of the district court is affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3